Filed 4/28/21 P. v. Thomas CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D077371

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. SCD284533)

COOPER THOMAS,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Polly H. Shamoon, Judge. Affirmed.

         Karissa Adame, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Steve
Oetting and Anthony Da Silva, Deputy Attorneys General, for Plaintiff and
Respondent.
                                                 BACKGROUND
         On December 14, 2019, defendant entered a clothing store on Fifth
Avenue in downtown San Diego. He took multiple pairs of socks worth over
$40. The store supervisor observed defendant and tried to stop him.
However, defendant swung his arm, struck and injured the supervisor’s nose
and face. Defendant then fled from the store. This conduct was captured on
surveillance cameras and the supervisor provided the footage to the police.
The supervisor also provided the police with a photograph showing defendant
loitering outside the store. In a photo lineup provided by the police, the
supervisor identified defendant as the person who took the socks and injured
her on December 14. The police used defendant’s photograph to create and
then send out a bulletin to law enforcement. An officer recognized
defendant’s photo as someone he had arrested for public intoxication on
December 13. On December 19, another officer spotted defendant walking
down Fourth Avenue in San Diego and, recognizing him from the bulletin,
arrested him.
      The store manager provided a record of the store’s economic loss and
indicated defendant had stolen from the store multiple times.
      Defendant was charged in an information filed by the San Diego

District Attorney with robbery in violation of Penal Code1 section 211 (count
1) and grand theft from the person of another in violation of section 487,
subdivision (c) (count 2).
      By way of a negotiated plea bargain, and pursuant to People v. West
(1970) 3 Cal.3d 595 (West), defendant pleaded guilty to grand theft from the
person of another. The plea pursuant to West did not admit a factual basis
for the plea. The People in return, dismissed the robbery count. They
stipulated to having no opposition to local time, with release to a behavioral
health program, and termination of probation in six misdemeanor cases.



1     Further statutory references are to the Penal Code.
                                       2
      Defendant was sentenced to one year in jail, thereafter being set for
release to an authorized behavioral health program, and placed on formal
probation for three years with certain terms and conditions, including an
electronic device search waiver condition.
      Defendant filed a timely notice of appeal.
                                DISCUSSION
      As he did at the time of sentencing, defendant challenges on appeal
probation condition No. 6n, which requires he submit his “person, vehicle,
residence, property, personal effects, computers, and recordable media
including electronic devices to search at any time with or without a warrant,
and without reasonable cause, when required by (probation officer) or law
enforcement officer.” The waiver embodied in condition No. 6 did not apply to
medical, legal, financial records, and any data before defendant’s acceptance
of probation. Defendant contends that even so limited, the condition is
unreasonable under People v. Lent (1975) 15 Cal.3d 481, 486 (Lent) and In re
Ricardo P. (2019) 7 Cal.5th 1113 (Ricardo P.) The court noted defendant
was the subject of six prior misdemeanor convictions and throughout the
processing of those cases, defendant failed to give any consistent name,
birthdate or place of birth to the probation department. Therefore, the court

system could not connect the names to prior or existing cases.2 The trial
courts and probation were finding it very difficult to monitor him. With
respect to these cases, not including the stay-away order in this case, there
were at least two other stay-away orders issued.
      With respect to the search waiver condition (condition No. 6n) the court
stated:


2     The court ordered defendant to provide a copy of his birth certificate to
the probation department within 60 days.
                                       3
      “The reason I’m imposing the Fourth (Amendment) Waiver is so that
Probation has all the tools it needs to make sure you are compliant with
probation. That is to make sure you are at the treatment facility, that you
are complying with [the] absolute no contact order of these people. You don’t
reach out either directly or indirectly to contact them.
      “In terms of future criminality and the third prong of Lent, I’m looking
at a criminal record that dates back to 2004 with over a dozen convictions.
Almost each and every time you’re on probation for one case when another is
committed. And there have been a variety of drug and theft offenses and
violations of not cooperating with law enforcement.”
      Commenting further on defendant’s criminal history, the court noted
defendant had shown a very distinct pattern comprising nearly eight pages in
the probation report showing his violations of the terms and conditions of
probation. The court stated that placing a Fourth Amendment waiver on
defendant was a way probation could ensure he was not directly or indirectly
contacting or trying to locate victims in his cases, or violating any of three
stay-away locations—the downtown clothing store in the instant case, as well
as a Vons market and Goodwill location on Park Boulevard. The court said,
“Based on your past record, I want Probation to have all the tools so that it
can help you be compliant . . . .”
      Given his use of multiple names and birth dates, his history of
willingness to violate probation orders, as well as the resulting difficulty
tracking defendant to assure he was not continuing to violate court orders,
we conclude that requiring his communication systems and technology used
to contact others to be open for examination is not unreasonable. We
conclude that the trial court did not abuse its discretion in imposing the
electronic search condition. (Carbajal, supra, 10 Cal.4th at p. 1120.)


                                        4
      Defendant also contends that the electronic search condition is
unconstitutionally overbroad. The court tailored the condition to exclude
searches of medical and legal information, financial accounts or transactions,
and any data created before defendant accepted the grant of probation. The
condition is not overbroad as tailored. (See People v. Patton (2019) 41
Cal.App.5th 934, 946; In re Sheena K. (2007) 40 Cal.4th 875, 890.)
                                DISPOSITION
      The judgment is affirmed.


                                                          BENKE, Acting P. J.

WE CONCUR:



O'ROURKE, J.



IRION, J.




                                       5